782 F.2d 1041
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HARRY D. BERGER, Plaintiff-Appellant,v.HENRY P. MITTLEKAMP, INDIVIDUALLY AND OFFICIAL CAPACITY; J.STANLEY NEEDLES; ROBERT BEUTLER, INDIVIDUALLY ANDOFFICIAL CAPACITY, Defendants-Appellees.
85-3040
United States Court of Appeals, Sixth Circuit.
12/13/85
ORDER

1
BEFORE:  KENNEDY and GUY, Circuit Judges; WOODS, District Judge.*


2
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


3
IT IS ORDERED that the judgment of the District Court be, and it hereby is, affirmed upon the opinion of the District Court as well as upon those statement given from the bench.



*
 The Honorable George E. Woods, United States District Judge for Eastern District of Michigan, sitting by designation